Citation Nr: 0214993	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
right elbow, hands and wrists. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left elbow. 

(The issue involving the propriety of the initial 10 percent 
evaluation for degenerative joint disease of the left elbow 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969, including service in Vietnam.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran's claim for service connection for arthritis of 
multiple joints was initially denied by the RO in an 
unappealed May 1997 rating decision.  Therefore, the issue 
before the Board is whether the veteran has submitted new and 
material evidence to reopen this claim.  In the May 2001 
rating decision on appeal, the RO did not determine whether 
the veteran had submitted new and material evidence, but 
simply denied the veteran's claim on the merits following a 
de novo review of the record.  The requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue the Board is required to address on appeal 
despite the RO's action.  Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996).  In light of the Board's legal 
duty to determine whether the veteran has submitted new and 
material evidence to reopen his previously denied claim, the 
issue certified by the RO has been rephrased as noted on the 
title page.

The Board is undertaking additional development concerning 
the issue of an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left elbow, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  Upon its 
completion, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing this 
issue.
FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran also has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  An unappealed May 1997 rating decision denied the 
veteran's claim for service connection for arthritis of 
multiple joints on the basis that there was no X-ray evidence 
of arthritis.

3.  The additional evidence presented since May 1997 includes 
a letter from a private physician who stated that the veteran 
has progressive arthritis of both hands. 

4.  X-rays do not confirm that the veteran has arthritis of 
the right elbow, hands or wrists.


CONCLUSIONS OF LAW

1.  A May 1997 rating decision which denied service 
connection for arthritis of multiple joints is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  The additional evidence presented since May 1997 is new 
and material, and the claim for service connection for 
arthritis of the right elbow, hands and wrists is reopened.  
38 U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 2001); 38 C.F.R.          
§ 3.156 (2000), 38 C.F.R. § 3.159 (2001).

3.  Arthritis of the right elbow, hands and wrists was not 
incurred in or aggravated by service and is not shown to be 
proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R.   §§ 3.303, 3.307, 3.309, 3.310 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159). 

Upon the submission of his May 2000 claim, the veteran was 
apprised by letter dated in November 2000 that in order to 
substantiate his claim to reopen, he would need to submit new 
and material evidence.  He was specifically advised that the 
obtaining of such evidence would be his responsibility, and 
that he had 60 days within which to respond to the RO's 
advisement.  As noted below, the veteran responded to this 
letter by submission of a letter from his personal physician.  

Additionally, the discussions in the rating decision of May 
2001, the statement of the case issued in November 2001, the 
supplemental statement of the case issued in February 2001, 
and various letters by the RO have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  These documents have also notified 
the veteran of the evidence he should obtain and which 
evidence VA would obtain.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

Further, the RO has complied with the duty-to-assist 
requirement of the VCAA.  The veteran was afforded a VA 
examination in February 2001, which included X-rays of his 
right elbow, hands and wrists,  Also, there does not appear 
to be any available evidence that has not been either 
obtained by the RO or submitted by the veteran that is 
relevant to this claim.   

Given that the actions by the RO reflect compliance with the 
newly enacted version of 38 U.S.C.A. § 5103, the Board finds 
that further development of the record is not necessary.  See 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the veteran's claim at the present time is appropriate.
 

II.  Discussion

The veteran is seeking service connection for arthritis of 
the right elbow, hands and wrist.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R.       § 3.303(a).  Certain chronic diseases 
such as arthritis may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R § 3.303(b).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


A.  New and Material Evidence

In this case, an original claim for service connection for 
arthritis of multiple joints was denied by the RO in a May 
1997 rating decision.  That decision was based on a finding 
that there was no X-ray evidence of arthritis, either in 
medical treatment records or as found in a January 1997 VA 
examination, which noted the veteran's subjective report of 
having multiple joint arthritis since 1991 as included in his 
history.    

The veteran was notified of that decision and of his 
appellate rights in a June 1997 letter.  Since he did not 
seek appellate review within one year of being notified, the 
May 1997 decision is final and not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In 
October 2000, the veteran sought to reopen his claim for 
service connection for arthritis of the right elbow, hands 
and wrists.  When a claim to reopen is presented, a two-step 
analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A.     § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  The current claim was filed prior to 
that date; therefore the old version of the regulation as set 
forth above is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. 

The additional evidence submitted in this case since the 
final May 1997 rating decision includes a November 2000 
letter from Diane M. Kolody, M.D., who stated that the 
veteran has progressive arthritis in both hands.  The Board 
finds that this evidence is new, as it was not of record at 
the time of the May 1997 rating decision and is not 
cumulative of any other evidence at that time.  In addition, 
this evidence is probative of the central issue in this case 
concerning whether the veteran has a current disability 
involving arthritis.  Accordingly, the Board concludes that 
new and material evidence has been submitted since the final 
May 1997 rating decision, and the claim for service 
connection for arthritis of the right elbow, hands and wrists 
is reopened. 





B.  Service Connection for 
Arthritis of
     the Right Elbow, Hands and 
Wrists

As a preliminary matter, the Board notes that service 
connection has been established for ankylosis of the right 
middle finger, residuals of a shell fragment wound of the 
left forearm (Muscle Group VII), and residuals of a fracture 
of the left radius and ulna.  The veteran's disability 
involving his right middle finger impairs his ability to use 
his right hand, while his disabilities involving his muscle 
wound and fracture of the left upper extremity impair his 
ability to use his left hand and wrist.  

However, there is no issue relative to these presently 
service-connected disabilities before the Board at this time 
and they may not be considered in adjudicating the claim of 
service connection for arthritis of the right elbow, hands 
and wrists.  As such, the Board must limit its discussion to 
the issue involving service connection for arthritis of the 
right elbow, hands and wrists. 

To establish service connection, a claimant must submit 
medical evidence of a current disability.  Pond v. West, 12 
Vet. App. 341, 346 (1999).  In this case, the evidence does 
not show that the veteran suffers from arthritis of the right 
elbow, hands or wrists.  Accordingly, his claim must be 
denied. 

As noted, the veteran's service medical records are devoid of 
any reference to arthritis involving these joints.  X-rays 
performed at a VA medical center in October 1991 showed post-
traumatic degenerative changes at the third PIP and DIP 
joints of the right hand, for which service connection has 
already been established.  However, the hand was otherwise 
normal and the right wrist was unremarkable. 

This claim has been reopened upon the November 2000 report of 
Dr. Kolody, based upon the presumption of credibility that is 
attached to her report for the limited purpose of determining 
whether new and material evidence has been submitted.  
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  However, such a 
presumption of credibility does not attach once the claim is 
reopened.  Id.  While Dr. Kolody stated that the veteran 
suffered from arthritis of the hands, there is no indication 
of the basis of her report.  

Although several medical records refer to arthritis of the 
hands, no X-ray evidence of arthritis confirms such a 
finding.  As noted, a March 1997 VA examination report 
included a diagnostic impression of arthritis of the right 
hand.  However, the examiner did not specify which joints 
were involved and made no reference to radiologic findings.  
Moreover, Dr. Kolody's report is directly contradicted by the 
results of a VA examination in February 2001, where although 
the examiner commented that the veteran was apparently 
experiencing symptoms consistent with Heberden's nodes or 
arthritis in his hands, contemporaneous radiographic studies 
, showed no evidence of arthritis of the right elbow, hands 
and wrists.  

Consequently, absent X-ray evidence of arthritis involving 
the veteran's right elbow, hands and wrists, service 
connection must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim). 

In denying his claim, the Board has considered the veteran's 
own lay statements, including testimony presented at a 
personal hearing in January 2001.  While the veteran may 
believe that he currently suffers from arthritis of the right 
elbow, hands and wrists, as a layperson without medical 
expertise or training, his statements are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination). 


In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis of the right elbow, hands and 
wrists.  Hence, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (holding that the VCAA did not 
alter the benefit-of-the doubt doctrine).  Accordingly, the 
appeal is denied.


ORDER

Service connection for arthritis of the right elbow, hands 
and wrists is denied.



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

